Citation Nr: 1143238	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1.  Entitlement to service connection for type II diabetes mellitus, to include due to exposure to Agent Orange. 
 
2.  Entitlement to service connection for a bilateral hearing loss disability.
 
3.  Entitlement to service connection for tinnitus.
 
4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.
 
6.  Entitlement to sleep apnea to include as secondary to PTSD.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 1965 to June 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The Veteran testified at a Travel Board hearing in front of the undersigned in July 2011.  A transcript of the hearing has been associated with the claim file.
 
The United States Court of Appeals for Veterans Claims has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2011).  The Veteran's claim was limited to the issue of entitlement to service connection for PTSD.  VA treatment records, however, show diagnoses of other acquired psychiatric disorders other than PTSD including panic disorder, anxiety and depression.  Given these records, the Veteran's specific claim of entitlement to service connection for PTSD is considered a claim of entitlement to service connection for any acquired psychiatric disorder howsoever diagnosed.  Id.   
 
The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The Veteran's type 2 diabetes mellitus is related to his military service. 
 
2.  Competent medical evidence shows that the Veteran has a bilateral hearing loss and tinnitus, and the evidence is in equipoise as to whether his hearing loss and tinnitus are related to service.
 
3.  The Veteran did not engage in combat with the enemy, nor has he been diagnosed with posttraumatic stress disorder based on an independently verified in-service stressor. 
 
 
CONCLUSIONS OF LAW
 
1.  Diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2011). 
 
2.  A bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).
 
3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
 
4.  Posttraumatic stress disorder  was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May and July 2007 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
In regard to the issues of entitlement to service connection for diabetes mellitus, type II, bilateral hearing loss disability and tinnitus, the Board notes that the claimed benefit is being granted.  As such, any deficiency with the notice requirements is nonprejudicial.  
 
In regards to the remaining issue, VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  The Veteran was afforded the opportunity to appear and testify at a Travel Board hearing.  Hence, the case is ready for adjudication. 
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, private medical records, and VA records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).
 

Legal Criteria and Analysis
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
 
In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutieres v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
A.  Diabetes Mellitus 
 
The Veteran is claiming entitlement to service connection for type II diabetes mellitus, which he contends was caused by exposure to herbicide agents while serving in the Republic of Vietnam.  
 
Initially, the Board notes that the RO has conceded service in the Republic of Vietnam.  Indeed, the records show that the Veteran served on board the USS GENESEE which has been noted to have served primarily or exclusively on Vietnam's inland waters.  Therefore, exposure to Agent Orange is also conceded by the Board.
 
As noted, the Veteran contends that he has diabetes mellitus which resulted from his exposure to herbicides such as Agent Orange during his Vietnam service.  Service connection for specific diseases, including diabetes mellitus, type II, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e). 
 
Veterans who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
 
VA outpatient treatment records of May 2007 note a diagnosis of diabetes mellitus type II diagnosed at this visit based on fasting glucose readings from VA from 2005 until now.  No insulin was prescribed, but rather lifestyle changes were recommended for control.  It was noted that HbA1c was normal.  
 
The Veteran was afforded a VA examination in January 2008.  The examiner reviewed the claim file and medical records.  After a review of all of the medical treatment records including the diagnostic and clinical tests, the examiner diagnosed glucose intolerance and opined that the Veteran did not meet the criteria for the diagnosis of diabetes.   
 
The Board has considered all of the evidence of record and finds that there is an approximate balance between the evidence in favor of and against the claim.  While the VA physician in May 2007 provided a diagnosis of diabetes mellitus type II, the VA examiner in January 2008 found the Veteran did not meet the criteria for a diagnosis of diabetes mellitus type II.  The Board notes that the May 2007 diagnosis was rendered by a physician and considered all of the diagnostic tests since 2005.  As such, it was based on consideration of the extensive medical history within the VA records.  Moreover, the physician noted the normal blood test and still rendered the diagnosis.  

The 2008 VA examiner also considered the available treatment records and the diagnostic findings; however, that examiner reached a different diagnosis.  Significantly, the 2008 VA examiner did not provide a reasoning for the diagnosis and nowhere in the examination report is his medical expertise or specialty noted.  Indeed, the full name of the examiner was not included in the examination report.  Regardless, the Board must assume that the 2008 VA examiner was qualified to conduct the examination.  Considering the above, the Board finds that, in this case, the evidence is equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, service connection for diabetes mellitus, type II, is granted. 
 
B.  Hearing Loss and Tinnitus
 
The Veteran seeks service connection for hearing loss and tinnitus.  He asserts that his hearing loss and tinnitus are due to noise exposure in service from working in the ship's engine room for up to 16 hours a day without any ear protection.  The Veteran's DD-214 shows his military specialty to be machinist's mate.  Moreover, service on board the USS GENESEE has been confirmed.  Accordingly, the Board accepts the reported in-service noise exposure. 
 
Service treatment records show that at an entrance examination of April 1965, the Veteran had abnormal hearing on the right ear at 6000 Hz level and hearing loss which is considered to be a disability under 38 C.F.R. § 3.385 in the left ear at the 4000 Hz level.  Service treatment records are otherwise silent for any complaints of or treatment for hearing loss or tinnitus.  A separation physical of June 1969 shows a whisper voice test was normal at 15/15.  
 
A VA audiological consult of March 2005 noted that the Veteran had mild to moderate severe sensorineural hearing loss consistent with the reported history of military and occupational noise exposure.  
 
The Veteran was afforded a VA examination in January 2008.  At the time, hearing loss disability as that term is defined by 38 C.F.R. § 3.385 was found bilaterally.  Bilateral tinnitus was also diagnosed.  The examiner opined that an opinion regarding hearing loss and tinnitus could not be rendered without resorting to mere speculation.  She explained that based on the facts that hearing loss was present in both ears at enlistment and at discharge, and that the whispered voice test was invalid as not frequency specific, the exact status of his hearing at discharge is not known.  She also noted that the Veteran has an extensive history of civilian noise exposure which likely had some influence in his hearing.  Still, she opined that based on speculation, it was as likely as not that the Veteran's military noise exposure contributed to his bilateral hearing loss and tinnitus notwithstanding the fact that it was not possible to determine how much hearing loss may be due to military noise exposure and how much is due to civilian noise exposure.  
 
The Board has weighed the evidence of record and finds that the evidence is equally balanced as to whether bilateral hearing loss and tinnitus are due to the in-service noise exposure.  While the VA examiner qualified her opinion to be based on speculation, she did provide an opinion which attributed at least partially, the Veteran's hearing loss and tinnitus to noise exposure in service.  Moreover, the March 2005 VA audiological consult attributes the hearing loss to military noise exposure.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for bilateral hearing loss and tinnitus is in order.  38 U.S.C.A. §§ 1110, 5107.
 
Entitlement to service connection for bilateral hearing loss disability and tinnitus is granted.
 

C.  PTSD
 
The Veteran contends he is entitled to service connection for PTSD.  
 
Service connection for posttraumatic stress disorder requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of an appellant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
 
If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 
 
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  
 
At the outset, the RO has conceded a stressor of fear of hostile activity based on the Veteran's service on board the USS GENESEE within the inland waterways of Vietnam.  The Board also accepts the claimed stressors of fear of hostile activity.
 
The remaining question is whether the Veteran has been diagnosed with PTSD based on the corroborated stressors.  In this regard the service treatment records are completely silent for any complaints of or treatment for PTSD.
 
Post-service, VA outpatient treatment records of January and April 2008 show a diagnosis of a panic disorder with PTSD symptoms.  
 
The Veteran was afforded a VA examination in May 2010.  At the time, after a review of the claim file and an examination of the Veteran, the examiner diagnosed panic disorder, anxiety not otherwise specified, and depression.  Posttraumatic stress disorder was not diagnosed.  Additional VA outpatient and private treatment records dated between 1995 and 2011 show treatment for psychiatric conditions, but none include a diagnosis of posttraumatic stress disorder.  Without a current diagnosis, there is no basis upon which to grant service connection for posttraumatic stress disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While PTSD symptoms have been noted, a diagnosis in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (Fourth Edition) is not of record.  The Board acknowledges the Veteran's assertions that he has posttraumatic stress disorder which is due to service, however, given that the Veteran is not trained in psychiatry, he is not competent to offer an opinion linking any psychiatric disorder to service. 
 
As such, the claim must be denied.  
 
ORDER
 
Entitlement to service connection for type II diabetes mellitus as due to exposure to Agent Orange is granted.  
 
Entitlement to service connection for bilateral hearing loss disability is granted.
 
Entitlement to service connection for tinnitus is granted.  
 
Entitlement to service connection for PTSD is denied.
 
 
REMAND
 
The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD and sleep apnea to include due to PTSD.
 
Post-service treatment records show that the Veteran has been diagnosed with a panic disorder, anxiety not otherwise specified, and depression.  The Veteran was afforded a VA examination in May 2010.  At the time, the examiner opined that a panic disorder, anxiety not otherwise specified and depression were less likely as not caused by or the result of fear of hostile military activity.  The reasoning was that the Veteran has long standing problems with depression and anxiety that account for his impairment in functioning.  It was opined that any thoughts of Vietnam, though present did not impair functioning.  The Board finds the opinion to be inadequate for appellate review.  While the examiner states that depression and anxiety are long standing problems, the examiner did not address the onset or the etiology of the same.  Accordingly, the Board finds that the opinion should be clarified by the May 2010 examiner, or in the alternative, a new opinion must be obtained.
 
Regarding the issue of entitlement to service connection for sleep apnea to include as due to posttraumatic stress disorder, the Board finds that a new examination is also warranted.  While the Veteran specifically claimed service connection due to posttraumatic stress disorder, the record contains other psychiatric diagnosis.  Therefore, in light of Clemons the Board will consider the claim as secondary to any diagnosed acquired psychiatric disorder.
 
The Veteran was afforded a VA examination in January 2011.  At the time, the examiner rendered an opinion only as to the relationship between sleep apnea and PTSD.  As the Veteran has been diagnosed with other psychiatric disorders an opinion addressing the relationship, if any, between sleep apnea and the other diagnosed psychiatric disorders is needed prior to deciding the claim.  
 
Moreover, at the July 2011 Travel Board hearing the Veteran raised the issue of service connection for sleep apnea on a direct basis.  In this regard, the Veteran's wife testified that she has known the appellant since 1970 shortly after separation from service, and he always had snoring problems which the Veteran now attributes to sleep apnea.  A medical opinion as to direct service connection is not of record.  On remand, the examiner should also provide an opinion as to any relationship between sleep apnea and service.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC must refer the Veteran's claims file to the physician who examined the Veteran in May 2010 and ask him to review it.  If the May 2010 examiner is no longer available, refer the claim to another equally qualified examiner.  The Veteran need not be re-examined unless the examiner finds that an examination is warranted, in which case, a VA examination should be scheduled. 
 
Based on a review of the claims folder, the examiner is to opine whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder that had its onset during active duty.  The examiner must provide a rationale for any and all opinions expressed.  If the examiner finds that the question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  The examiner must consider the discussion above in providing any report. 
 
2.  The RO/AMC must obtain a medical opinion from a sleep specialist addressing the etiology of any diagnosed sleep apnea.  The sleep specialist must opine whether there is at least a 50-50 probability that the Veteran's sleep apnea had its onset in service or is otherwise related to service.  The examiner must also address whether it is at least as likely as not that sleep apnea was caused or is aggravated by any diagnosed psychiatric disorder including depression, anxiety and panic disorder; or by any other diagnosed service connected disorder.  The claims file must be made available to the examiner.  A complete rationale for any opinion rendered must be provided.  

3.  The AMC/RO shall advise the Veteran that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  
 
4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


